Citation Nr: 1036368	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-16 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran withdrew his appeal for an 
increased rating for posttraumatic Stress Disorder at the time of 
his Board hearing.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss and tinnitus 
disabilities are etiologically related to noise exposure during 
active duty.

2.  No disease or injury of the Veteran's left eye was present 
during service or shown until many years thereafter, and the 
Veteran's current acquired disorder of the left eye is unrelated 
to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss and tinnitus disabilities are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009). 

2.  The criteria for service connection for a left eye disability 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.9 (2009); VAOGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for service connection for 
bilateral hearing loss disability and tinnitus.  Therefore, no 
further development with respect to those claims is required 
under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With respect to the left eye claim, the record reflects that the 
Veteran was provided with the notice required under the VCAA by 
letter mailed in February 2006, prior to the initial adjudication 
of the claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of the 
claim until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted for 
a left eye disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

The record reflects that service medical records, service 
personnel records, post-service treatment records, an examination 
report and hearing testimony have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such evidence. Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Congenital or developmental defects, including refractive error 
of the eye, are not considered disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if a 
claimant develops a superimposed disease or injury during 
service, such superimposed disease or injury may be subject to 
service connection.  VAOGCPREC 82-90.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Tinnitus and Bilateral Hearing Loss 
Disability
The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus because they are related 
to his noise exposure during his active service. 
After careful consideration of all of the evidence, the Board 
finds that service connection for bilateral hearing loss 
disability and tinnitus is warranted.
The Veteran's DD 214 indicates that the Veteran served as a 
communications equipment repairman, which is an occupational 
specialty consistent with the reported noise exposure.  
Additionally, the DD 214 indicates that the Veteran was awarded 
the Small Arms Expert Marksmanship Ribbon, the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, and the Bronze 
Star Medal, among others.  The Board additionally notes that the 
Veteran submitted service records indicating that his unit was in 
combat when supporting a Special Forces unit in Vietnam.  
The Veteran was afforded a VA examination during September 2006.  
The examiner noted that the Veteran's hearing was normal upon 
entry into service during August 1964 and was also normal at 
discharge during August 1968.  The examiner indicated that the 
Veteran went to college post-service and was an accountant with 
no occupational noise exposure.  The Veteran reported that his 
tinnitus had been present longer than twenty years and was likely 
from the 1960s when he served during Vietnam.  The examiner 
indicated that the Veteran had mild to moderately severe 
sensorineural hearing loss bilaterally with bilateral tinnitus.  
The examiner indicated that as the Veteran's hearing was 
indicated as normal on separation, his bilateral hearing loss and 
tinnitus were less likely than not related to his active service.
A private audiologist submitted a letter, dated in January 2008, 
which indicates that it was her opinion that a significant 
portion of the Veteran's hearing loss is due to noise exposure.  
The letter further states that the Veteran has more hearing loss 
than would be expected from normal aging; the configuration of 
the hearing loss is typical of that resulting from noise 
exposure; that records indicate that the Veteran was exposed to 
high levels of noise while on active service; and there is no 
family history of hearing loss and no occupational noise 
exposure.
The Board additionally notes that an August 2009 VA audiology 
consult indicates that the Veteran's active duty noise exposure 
is more likely than not a contributing factor to the Veteran's 
hearing impairment; that results were consistent with aging and 
noise-induced cochlear pathology; and that the Veteran was 
diagnosed with tinnitus. 
The Board has determined that the evidence satisfactorily 
establishes that the Veteran was subjected to excessive noise 
during active duty.  The evidence does not satisfactorily 
establish that the Veteran had any other excessive noise 
exposure.  The medical evidence shows that the Veteran's hearing 
impairment is consistent with noise-induced hearing loss.  
Moreover, the Veteran is competent to testify as to the presence 
tinnitus.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   
Therefore, the Board concludes that the Veteran's bilateral 
hearing loss and tinnitus are attributable to his excessive noise 
exposure during active service. 

Service Connection for a Left Eye Disability

The Veteran contends that his current left eye disability is 
related to active service.  The Veteran indicated during his 
Board hearing testimony that he had vision problems in service 
which resulted in his current left eye disability.

The report of the Veteran's induction medical examination, 
conducted during August 1964, indicates that the Veteran's vision 
was 20/400+ in his left eye.  The Board notes that there are 
several copies of the examination report in the Veteran's service 
treatment records.  One of these copies indicates that the 
Veteran's vision in his left eye was 20/200.  The Veteran 
indicated in a statement received at the RO during June 2008 that 
his induction examination results were changed to reflect better 
eyesight in order for him to be qualified for entry into active 
duty.  Thus, the Veteran's actual vision at entry was 20/400+ 
according to the Veteran.  The Board finds this explanation to be 
credible and consistent with the evidence of record.

Service treatment records reveal that the Veteran had treatment 
for his vision during November 1967; notes indicate that the 
Veteran complained of blurred vision.  November 1967 eye 
examinations disclosed that the Veteran's unaided vision was 
20/400 in his left eye.  The Veteran was diagnosed with 
hyperopia, amblyopia and accommodative spasm.

The Board notes that the Veteran's vision at his separation 
examination during August 1968 was reported to have been 20/400 
in his left eye.

The Veteran was afforded a VA examination during August 2006.  
The Veteran claimed to the examiner that he went blind while 
working in a radio hut in Vietnam and that the vision had never 
returned to his left eye.  The examiner reiterated the Veteran's 
in-service treatment for his vision discussed above.  The 
examination findings included nuclear sclerotic cataracts in both 
eyes.  The examiner opined that the Veteran's visual symptoms 
were likely the result of longstanding refractive amblyopia; that 
the condition was the same as had been identified during active 
duty and pre-existed active duty; and that the vision had 
worsened due to senile lens changes.  

To summarize, the evidence shows that the Veteran entered active 
duty with refractive error that did not increase in severity 
during service.  There is no evidence showing that an eye disease 
or injury was present during active duty.  Although the Veteran 
now has nuclear sclerotic cataracts, there is no evidence of 
cataracts until many years following the Veteran's discharge from 
service and there is no competent evidence linking the cataracts 
to active duty.  Moreover, the VA examiner has stated that the 
cataracts are related to aging.  Accordingly, service connection 
is not in order for left eye disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for bilateral hearing loss 
didsability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left eye disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


